February 11th, 1817,
Judge Roane
pronounced the Court’s opinion.
“ The Court is of opinion, that, as the Appellees have noi “ sued as the legal representatives oí David Hays, but only in “ the character of his children, the Decree ought to be reversed “ with costs, and the Bill dismissed, upon the principle, upon “ which the Court went, in the case of Nelson Administrator “ of Walker v. Evans." (1)

 Note. The case of Nelson Administrator of Walker v. Evans, was decided November 2d, 1816, and is similar to this; but, in the Order Book, the reason for reversing the Decree, and dismissing the Bill in that case, is not stated. The Reporter thinks that the Court’s opinion, delivered by the President, did not assign any reason for the decision: if it did, he has not been furnished with it.